DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.   

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

2.	The Amendment filed November 30, 2022 has been entered.   Claims 1-20 are pending in the application.   

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	claim 3 recites "...is less than a fiber spacing between the first set of fibers". The clause underlined above is not clear and confusing since it does not point out "a fiber spacing between the first set of fibers and what other fibers". Claims 4-7 depend on claim 3 directly or indirectly and thus inherit the same problem as claim 3. 
 
Response to Arguments

6.	Applicant's arguments with respect to claims 3-7 have been considered but are moot in view of the new grounds of rejection. 

Allowable Subject Matter

7.	Claims 1-2, and 8-20 would be allowable. 
	Claims 3-7 would be allowable if overcome the 35 U.S.C. 112(b) rejections set forth in this Office Action.

	The following is an examiner's statement of reasons for indicating allowable subject matter:

	Regarding independent Claim 1, the cited prior art of record fails to anticipate or render obvious a fabric case for an electronic device having housing corners, the fabric case comprising:  
		curved corners between the sidewalls, wherein the curved corners have compound curves that are formed from three-dimensionally knitted fibers, wherein the sidewalls and the curved corners have C-shaped profiles and wherein the curved corners have non-uniform fiber spacing to conform to the housing corners of the electronic device, 
	in combination with other limitations, as specified in the independent Claim 1.

	Claims 2, and 8-10 are allowable by virtue of their dependency from Claim 1.

	Regarding independent Claim 11, the cited prior art of record fails to anticipate or render obvious a fabric case for an electronic device, comprising:  
		four corners interspersed with the four sidewalls, wherein each corner of the four corners has compound curves formed from three-dimensionally knitted fibers and has a set of open gaps that allows the corner to conform to a respective compound curve of the electronic device, 
	in combination with other limitations, as specified in the independent Claim 11.

	Claims 12-15 are allowable by virtue of their dependency from Claim 11.

	Regarding independent Claim 16, the cited prior art of record fails to anticipate or render obvious a fabric case for an electronic device having housing corners, the fabric case comprising:  
		curved corners having compound curves formed from three-dimensionally knitted second fibers, wherein the curved corners have a non-uniform fiber spacing that is greater than a spacing between the first fibers and that allows the curved corners to conform to the housing corners of the electronic device, 
	in combination with other limitations, as specified in the independent Claim 16.

	Claims 17-20 are allowable by virtue of their dependency from Claim 16.

Conclusion


8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Inventor
Publication
Number
Disclosure
Sekido
US Patent 
4936186
Method of and apparatus for weaving a three-dimensional article.
Kim et al.
US Patent
5731062
The starting two-dimensional textile fabric that is utilized in making the three-dimensional fiber network structure is selected from any of the standard classes of fabrics, such as knit, woven, or non-woven textile fabrics (see col. 2, lines 57-60). 
Uchida et al.
US Patent 
6003563
Three-dimensional weaving machine.

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532.  The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CPT/
December 3, 2022
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654